Order, Supreme Court, New York County (Louis B. York, J.), entered April 12, 2007, which, in an action seeking, inter alia, a declaration that a lease is null and void, denied plaintiff landlord’s motion to remove and consolidate a holdover proceeding it brought against defendant in Civil Court, and, sua sponte, stayed the action pending determination of the holdover proceeding, unanimously affirmed, with costs.
The motion court properly denied the motion to consolidate and properly stayed the action pending resolution of the holdover proceeding, where the holdover proceeding seeks much of the same relief sought herein, namely, defendant’s eviction and money damages representing, in large part, the fair rental value of the premises (CPLR 2201). Concur—Lippman, P.J., Andrias, Marlow, Buckley and Catterson, JJ.